.   OFFICIAL.NOrTcrt~i:J'i;"Q'Wf"'"Oi-'C-R~i~GAl?PW4::J'E~S-
                                                 .   P.O. BOX i2308, CAPIToL STATION, AUSTIN, TEXAS 78711
                                                     .       .               .                   ~¢>POs,;

                                                 OfiFBCBAl BUSiN                 ·" -~ •       Qf;j        ~
                                             STATE Of TE                 ~ c!!,~ :
                                                                         /
                                                                                               ~ id. p; ~,;~~;-, ;;e;..
                                                                                               :J ~ ~
                                                                                                                          :M.- ~
                                                                                                                PITNEY BOWES

                                             PENAlTYfO g~/_ ~                        .         02 1R           $ 00a265
     3/11/2015                               PRDVATE us o£ ~s                        <     '   0006557458       MAR 13 2015
                                                                                 4                                     13
     GONZALES FELIPE PINALEs*\Tr':,0C £,. o. : 78-raAILED FROM ZIPWR!'7o 4'39-02
     This is to ad~ise that the Courtt1J~-   a~"Ei_e~i~d~:_withdl!it
                                                   ~$'~0:':    1"1;'
                                                                     written order the applic~tion for
                                                                     '


     writ of hab~as corpuf'\ .-:. ~, . 1 ,1\o · ~ta:VP
                                                                                  Abel Acosta, Clerk

                                        fJf>                     FELIPE PINALES GONZALES
                                                                 MICHAEL UNIT- TDC # 897145
                                                                 P. 0. BOX 4500       ...·..                          ! .. _A_     .I
                                                                 TENNESSEE COLONY, TX 75886                                         ·; j
                                                                                                                                   .,J. I .Jl
                                                                                                                                   JJ,
.·
       ----'l'T~'~'!r::·

        -   -."-Ji~J~t.
                           .....   y.o;, •
                                                                                                                                    i. iI